                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )       No. 2:18-CR-151
                                                )       CORKER/JORDAN
 PAUL WILLIAM BOWMAN                            )


                MOTION FOR LEAVE TO FILE AFFIDAVIT IN SUPPORT
                OF MOTION TO WITHDRAW AS COUNSEL UNDER SEAL

        Comes now Nikki C. Pierce, and hereby moves the Court to allow her to file the Affidavit

 in Support of Motion to Withdraw as Counsel under seal.              Because the disclosure of the

 information contained in the Affidavit in Support could be detrimental to the best interests of her

 client, counsel requests that the Affidavit in Support be filed under seal.

                                                RESPECTFULLY SUBMITTED:

                                                FEDERAL DEFENDER SERVICES OF
                                                EASTERN TENNESSEE, INC.

                                        BY:     s/Nikki C. Pierce
                                                Nikki C. Pierce
                                                BPR No. 018181
                                                Federal Defender Services
                                                219 West Depot Street, Suite 2
                                                Greeneville, TN 37743
                                                (423) 636-1301


                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 10, 2019, a copy of the foregoing Motion for Leave was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                s/ Nikki C. Pierce




Case 2:18-cr-00151-RLJ-MCLC Document 20 Filed 04/10/19 Page 1 of 1 PageID #: 40
